UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05125 Dreyfus Variable Investment Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 3/31/2016 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund - Appreciation Portfolio March 31, 2016 (Unaudited) Common Stocks - 99.3% Shares Value ($) Banks - 1.2% Wells Fargo & Co. 117,250 Capital Goods - 1.3% United Technologies 63,800 Consumer Durables & Apparel - 3.3% Christian Dior 52,600 9,540,674 Hermes International 3,177 1,118,698 NIKE, Cl. B 84,140 5,172,086 Consumer Services - 1.5% McDonald's 58,900 Diversified Financials - 9.2% American Express 101,600 6,238,240 BlackRock 29,900 10,183,043 Intercontinental Exchange 19,500 4,585,230 JPMorgan Chase & Co. 209,350 12,397,707 State Street 78,550 4,596,746 Visa, Cl. A 84,900 6,493,152 Energy - 9.9% Chevron 149,200 14,233,680 ConocoPhillips 153,550 a 6,183,458 Exxon Mobil 224,864 18,796,382 Occidental Petroleum 126,750 8,673,502 Food & Staples Retailing - 2.1% Walgreens Boots Alliance 93,100 7,842,744 Whole Foods Market 77,950 2,425,025 Food, Beverage & Tobacco - 21.1% Altria Group 271,850 17,034,121 Anheuser-Busch InBev, ADR 35,000 4,363,100 Coca-Cola 412,800 19,149,792 Constellation Brands, Cl. A 16,800 2,538,312 Nestle, ADR 189,150 14,112,482 PepsiCo 102,000 10,452,960 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.3% (continued) Shares Value ($) Food, Beverage & Tobacco - 21.1% (continued) Philip Morris International 350,600 34,397,366 Health Care Equipment & Services - 1.6% Abbott Laboratories 186,100 Household & Personal Products - 3.6% Estee Lauder, Cl. A 120,100 11,326,631 Procter & Gamble 74,000 6,090,940 Insurance - 2.7% Chubb 108,500 Materials - 1.9% Air Products & Chemicals 5,000 720,250 Praxair 74,700 8,549,415 Media - 7.0% Comcast, Cl. A 164,400 10,041,552 McGraw-Hill Financial 52,050 5,151,909 Twenty-First Century Fox, Cl. A 258,886 7,217,742 Walt Disney 115,200 11,440,512 Pharmaceuticals, Biotechnology & Life Sciences - 9.9% AbbVie 185,100 10,572,912 Celgene 32,000 b 3,202,880 Gilead Sciences 56,000 5,144,160 Novartis, ADR 80,150 5,806,066 Novo Nordisk, ADR 231,625 12,551,759 Roche Holding, ADR 347,750 10,649,844 Retailing - .5% Target 28,800 Semiconductors & Semiconductor Equipment - 4.0% ASML Holding 55,050 a 5,526,470 Texas Instruments 212,000 12,173,040 Xilinx 30,750 1,458,473 Software & Services - 10.4% Alphabet, Cl. C 11,269 b 8,394,841 Automatic Data Processing 27,940 2,506,497 Facebook, Cl. A 139,910 b 15,963,731 Microsoft 267,810 14,791,146 Common Stocks - 99.3% (continued) Shares Value ($) Software & Services - 10.4% (continued) Oracle 135,550 5,545,350 VeriSign 35,000 a,b 3,098,900 Technology Hardware & Equipment - 5.6% Apple 249,350 Transportation - 2.5% Canadian Pacific Railway 47,150 6,256,334 Union Pacific 70,650 5,620,207 Total Common Stocks (cost $253,662,127) Other Investment - .3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,785,259) 1,785,259 c Investment of Cash Collateral for Securities Loaned - .7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $3,343,666) 3,343,666 c Total Investments (cost $258,791,052) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt a Security, or portion thereof, on loan. At March 31, 2016, the value of the fund’s securities on loan was $4,031,366 and the value of the collateral held by the fund was $4,157,514, consisting of cash collateral of $3,343,666 and U.S. Government & Agency securities valued at $813,848. b Non-income producing security. c Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 21.1 Software & Services 10.4 Energy 9.9 Pharmaceuticals, Biotechnology & Life Sciences 9.9 Diversified Financials 9.2 Media 7.0 Technology Hardware & Equipment 5.6 Semiconductors & Semiconductor Equipment 4.0 Household & Personal Products 3.6 Consumer Durables & Apparel 3.3 Insurance 2.7 Transportation 2.5 Food & Staples Retailing 2.1 Materials 1.9 Health Care Equipment & Services 1.6 Consumer Services 1.5 Capital Goods 1.3 Banks 1.2 Money Market Investments 1.0 Retailing .5 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund - Appreciation Portfolio March 31, 2016 (Unaudited) The following is a summary of the inputs used as of March 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 410,122,434 - - Equity Securities— Foreign Common Stocks † 69,925,427 - - Mutual Funds 5,128,925 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At March 31, 2016, accumulated net unrealized appreciation on investments was $226,385,734, consisting of $234,149,287 gross unrealized appreciation and $7,763,553 gross unrealized depreciation. At March 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable - Growth & Income Portfolio March 31, 2016 (Unaudited) Common Stocks - 98.7% Shares Value ($) Automobiles & Components - 1.0% Delphi Automotive 6,295 472,251 Tesla Motors 1,638 a,b 376,363 Banks - 4.7% Citigroup 17,358 724,696 JPMorgan Chase & Co. 31,450 1,862,469 PNC Financial Services Group 6,433 544,039 U.S. Bancorp 16,669 676,595 Capital Goods - 6.1% Danaher 7,592 720,177 Honeywell International 14,685 1,645,454 Raytheon 12,439 1,525,395 United Technologies 10,140 1,015,014 Consumer Durables & Apparel - 1.3% Hanesbrands 18,103 a 513,039 NIKE, Cl. B 9,139 561,774 Consumer Services - 1.9% Carnival 11,390 601,050 McDonald's 7,514 944,360 Diversified Financials - 6.9% BlackRock 1,533 522,094 Capital One Financial 10,827 750,419 Charles Schwab 19,933 558,523 Federated Investors, Cl. B 13,783 397,640 Goldman Sachs Group 5,171 811,744 Intercontinental Exchange 2,343 550,933 Invesco 8,914 274,284 Morgan Stanley 27,133 678,596 Synchrony Financial 16,512 b 473,234 Voya Financial 19,419 578,104 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.7% (continued) Shares Value ($) Energy - 6.6% California Resources 1 1 EOG Resources 16,967 1,231,465 Occidental Petroleum 28,915 1,978,653 Phillips 66 9,949 861,484 Schlumberger 17,152 1,264,960 Food & Staples Retailing - .4% CVS Health 2,722 Food, Beverage & Tobacco - 8.0% Coca-Cola 21,591 1,001,606 ConAgra Foods 29,259 1,305,537 Kellogg 5,468 418,575 Molson Coors Brewing, Cl. B 13,968 1,343,442 Mondelez International, Cl. A 15,665 628,480 PepsiCo 17,067 1,749,026 Health Care Equipment & Services - 5.2% Boston Scientific 27,724 b 521,488 Cardinal Health 4,954 405,980 Centene 6,817 b 419,723 DENTSPLY SIRONA 6,578 405,402 Medtronic 12,563 942,225 UnitedHealth Group 11,765 1,516,508 Household & Personal Products - .9% Estee Lauder, Cl. A 7,291 Insurance - 4.6% Allstate 2,932 197,529 American International Group 12,962 700,596 Chubb 5,922 705,606 FNF Group 5,750 194,925 Hartford Financial Services Group 10,998 506,788 Progressive 12,031 422,769 Prudential Financial 13,612 983,059 Materials - 4.0% CF Industries Holdings 14,180 444,401 Dow Chemical 22,128 1,125,430 Mosaic 5,477 147,879 Packaging Corporation of America 4,761 287,564 Common Stocks - 98.7% (continued) Shares Value ($) Materials - 4.0% (continued) Sherwin-Williams 1,393 396,545 Vulcan Materials 7,565 798,637 Media - 5.9% CBS, Cl. B 14,386 792,525 Charter Communications, Cl. A 2,057 b 416,399 Cinemark Holdings 5,583 200,039 Comcast, Cl. A 11,530 704,252 Interpublic Group of Cos. 41,338 948,707 Omnicom Group 10,149 844,701 Time Warner 9,399 681,897 Viacom, Cl. B 5,120 211,354 Pharmaceuticals, Biotechnology & Life Sciences - 7.0% AbbVie 14,786 844,576 Biogen 2,199 b 572,444 BioMarin Pharmaceutical 2,834 b 233,748 Bristol-Myers Squibb 15,285 976,406 Eli Lilly & Co. 11,085 798,231 Merck & Co. 13,061 691,058 Pfizer 41,844 1,240,256 Vertex Pharmaceuticals 4,216 b 335,130 Real Estate - 1.2% Communications Sales & Leasing 27,828 c 619,173 Lamar Advertising, Cl. A 5,251 322,936 Retailing - 5.8% Amazon.com 2,208 b 1,310,757 Home Depot 8,363 1,115,875 Priceline Group 526 b 677,993 Staples 20,528 226,424 The TJX Companies 8,836 692,301 Tiffany & Co. 2,011 147,567 Ulta Salon Cosmetics & Fragrance 2,914 b 564,558 Semiconductors & Semiconductor Equipment - 3.6% Applied Materials 38,820 822,208 Broadcom 3,925 606,413 Microchip Technology 17,969 a 866,106 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.7% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 3.6% (continued) Texas Instruments 10,488 602,221 Software & Services - 12.2% Alphabet, Cl. A 1,363 b 1,039,833 Alphabet, Cl. C 1,667 b 1,241,832 Citrix Systems 7,000 b 550,060 Cognizant Technology Solutions, Cl. A 7,635 b 478,715 Facebook, Cl. A 14,042 b 1,602,192 Intuit 4,828 502,160 Oracle 43,775 1,790,835 salesforce.com 9,288 b 685,733 Splunk 7,132 b 348,969 Visa, Cl. A 16,324 1,248,460 Workday, Cl. A 5,493 a,b 422,082 Technology Hardware & Equipment - 6.5% Apple 29,949 3,264,142 Cisco Systems 69,891 1,989,797 Telecommunication Services - 2.6% AT&T 39,930 1,564,058 Vodafone Group, ADR 17,518 561,452 Transportation - 1.7% Delta Air Lines 9,822 478,135 Union Pacific 11,129 885,312 Utilities - .6% NRG Yield, Cl. C 36,107 a Total Common Stocks (cost $67,837,616) Other Investment - 1.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,483,774) 1,483,775 d Investment of Cash Collateral for Securities Loaned - 2.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,748,537) 1,748,537 d Total Investments (cost $71,069,927) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt a Security, or portion thereof, on loan. At March 31, 2016, the value of the fund’s securities on loan was $1,769,806 and the value of the collateral held by the fund was $1,811,249, consisting of cash collateral of $1,748,537 and U.S. Government & Agency securities valued at $62,712. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 12.2 Food, Beverage & Tobacco 8.0 Pharmaceuticals, Biotechnology & Life Sciences 7.0 Diversified Financials 6.9 Energy 6.6 Technology Hardware & Equipment 6.5 Capital Goods 6.1 Media 5.9 Retailing 5.8 Health Care Equipment & Services 5.2 Banks 4.7 Insurance 4.6 Materials 4.0 Money Market Investments 4.0 Semiconductors & Semiconductor Equipment 3.6 Telecommunication Services 2.6 Consumer Services 1.9 Transportation 1.7 Consumer Durables & Apparel 1.3 Real Estate 1.2 Automobiles & Components 1.0 Household & Personal Products .9 Utilities .6 Food & Staples Retailing .4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Variable - Growth & Income Portfolio March 31, 2016 (Unaudited) The following is a summary of the inputs used as of March 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 78,720,818 - - Equity Securities— Foreign Common Stocks † 1,167,865 - - Mutual Funds 3,232,311 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At March 31, 2016, accumulated net unrealized appreciation on investments was $12,051,067, consisting of $14,744,585 gross unrealized appreciation and $2,693,518 gross unrealized depreciation. At March 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable - International Equity Portfolio March 31, 2016 (Unaudited) Common Stocks - 97.1% Shares Value ($) Australia - .9% Dexus Property Group 54,554 Belgium - 2.3% Anheuser-Busch InBev 6,566 China - 2.2% Baidu, ADR 1,946 a 371,452 China Biologic Products 3,701 a 423,690 France - 2.5% Air Liquide 3,228 363,238 Vivendi 25,196 529,833 Georgia - .6% TBC Bank, GDR 20,326 Germany - 13.2% Bayer 4,736 556,695 Commerzbank 5,861 a 50,960 Hella KGaA Hueck & Co. 8,918 378,463 Infineon Technologies 53,172 756,609 LEG Immobilien 14,470 a 1,364,162 MTU Aero Engines Holding 3,726 357,375 SAP 7,286 589,473 Telefonica Deutschland Holding 117,450 636,292 Hong Kong - 3.6% AIA Group 116,800 661,741 Man Wah Holdings 492,800 623,834 India - 1.2% HDFC Bank, ADR 6,830 Ireland - 1.1% CRH 14,528 Italy - 2.5% Atlantia 32,323 Japan - 24.9% Don Quijote Holdings 25,400 882,438 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.1% (continued) Shares Value ($) Japan - 24.9% (continued) FANUC 2,700 419,472 Japan Airlines 18,636 682,550 Japan Tobacco 27,600 1,150,153 LIXIL Group 12,100 246,741 M3 14,400 362,351 Recruit Holdings 17,135 522,979 Sawai Pharmaceutical 5,000 313,208 Skylark 47,600 628,492 SoftBank Group 8,300 395,733 Sugi Holdings 14,600 770,572 Suntory Beverage & Food 13,500 608,157 TechnoPro Holdings 17,700 525,283 Topcon 53,000 698,849 Toyota Motor 13,000 687,512 Mexico - .9% Grupo Financiero Santander Mexico, Cl. B, ADR 36,735 Netherlands - 8.7% Intertrust 16,215 b 361,641 RELX 36,185 631,830 Unilever 19,682 882,074 Wolters Kluwer 30,669 1,224,233 Norway - .8% DNB 24,213 Philippines - .2% Energy Development 566,100 Portugal - 1.0% Galp Energia 27,661 Switzerland - 9.1% Actelion 2,651 a 396,182 Credit Suisse Group 46,454 a 657,521 Nestle 12,360 a 923,578 Novartis 10,362 751,112 Roche Holding 2,053 505,377 United Kingdom - 21.4% Associated British Foods 13,313 640,353 Barclays 257,063 553,808 British American Tobacco 10,526 618,323 Common Stocks - 97.1% (continued) Shares Value ($) United Kingdom - 21.4% (continued) Centrica 192,392 629,185 Diageo 20,844 563,266 Dixons Carphone 80,140 490,674 GlaxoSmithKline 13,845 280,774 Just Eat 80,697 a 437,293 Merlin Entertainments 57,375 b 381,945 Next 4,674 362,503 Prudential 34,790 650,070 Royal Dutch Shell, Cl. B 18,929 462,174 Vodafone Group 305,735 971,312 Wolseley 10,264 580,672 Total Common Stocks (cost $32,554,213) Other Investment - 3.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,124,487) 1,124,487 c Total Investments (cost $33,678,700) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt GDR—Global Depository Receipt a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2016, these securities were valued at $743,586 or 2.09% of net assets. c Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Consumer Goods 21.1 Consumer Services 20.7 Financial 16.5 Industrial 10.7 Health Care 9.4 Technology 6.3 Telecommunication 5.6 Money Market Investment 3.2 Basic Materials 2.6 Oil & Gas 2.3 Utilities 1.9 Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Variable - International Equity Portfolio March 31, 2016 (Unaudited) The following is a summary of the inputs used as of March 31, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Foreign Common Stocks † 34,641,555 Mutual Funds 1,124,487 Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† (407 ) ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default NOTES probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at March 31, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at March 31, 2016: Forward Foreign Currency Exchange Foreign Currency Cost/ Unrealized Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Barclays Bank British Pound, Expiring 4/1/2016 49,113 70,668 70,539 (129 ) Royal Bank of Scotland Japanese Yen, Expiring 4/4/2016 4,238,735 37,750 37,663 (87 ) 4/5/2016 5,026,643 44,786 44,663 (123 ) NOTES Forward Foreign Currency Exchange Foreign Currency Cost/ Unrealized Contracts Amounts Proceeds ($) Value ($) (Depreciation)($ Sales: Barclays Bank Japanese Yen, Expiring 4/1/2016 854,573 7,525 7,593 (68 ) Gross Unrealized Depreciation ) At March 31, 2016, accumulated net unrealized appreciation on investments was $2,087,342, consisting of $5,329,148 gross unrealized appreciation and $3,241,806 gross unrealized depreciation. At March 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable - International Value Portfolio March 31, 2016 (Unaudited) Common Stocks - 99.0% Shares Value ($) Australia - 4.8% ASX 6,137 194,899 Commonwealth Bank of Australia 10,349 594,341 LendLease Group 32,543 345,998 Qantas Airways 65,460 a 204,225 Woodside Petroleum 20,421 406,369 Belgium - 1.2% Anheuser-Busch InBev 3,707 France - 11.5% Atos 6,300 513,142 AXA 21,463 505,308 Cap Gemini 3,238 304,268 Carrefour 15,203 418,303 Cie Generale des Etablissements Michelin 3,986 407,894 Dassault Aviation 192 230,395 Eiffage 3,076 236,263 Orange 19,919 348,941 Sanofi 11,316 912,429 Thales 3,558 311,747 Germany - 10.1% Allianz 3,453 561,676 Commerzbank 83,098 a 722,513 Continental 3,082 701,403 Deutsche Post 12,870 357,626 Evonik Industries 12,937 388,120 Infineon Technologies 32,587 463,696 ProSiebenSat.1 Media 6,391 328,600 Wacker Chemie 1,944 171,082 Hong Kong - 1.9% AIA Group 120,600 Ireland - 1.8% Bank of Ireland 1,097,952 a 318,587 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.0% (continued) Shares Value ($) Ireland - 1.8% (continued) Smurfit Kappa Group 13,564 349,592 Israel - 2.6% Bezeq The Israeli Telecommunication Corp. 106,324 239,892 Teva Pharmaceutical Industries, ADR 13,619 728,753 Italy - 2.2% Enel 134,001 594,367 Prysmian 8,641 195,767 Japan - 22.9% Aisin Seiki 8,100 305,158 Astellas Pharma 18,100 240,674 Chubu Electric Power 26,800 374,217 East Japan Railway 2,490 214,895 Fujitsu 81,000 299,832 Japan Airlines 8,800 322,303 KDDI 23,800 635,682 Mitsubishi Electric 44,000 461,131 Mizuho Financial Group 282,400 421,800 Murata Manufacturing 4,700 566,698 Nintendo 3,900 554,445 Nippon Shokubai 3,100 157,830 Nitto Denko 3,600 200,144 Panasonic 73,100 671,277 Secom 3,600 267,605 Seven & I Holdings 17,000 723,835 Shionogi & Co. 7,200 338,872 Sony 29,300 753,165 Sumitomo Mitsui Financial Group 23,200 703,349 Tosoh 38,000 159,705 Luxembourg - 1.1% APERAM 10,381 Netherlands - 3.1% Airbus Group 5,254 348,848 Heineken 4,775 432,777 NXP Semiconductors 4,255 a 344,953 Common Stocks - 99.0% (continued) Shares Value ($) Portugal - .8% Galp Energia 22,994 Singapore - .5% Singapore Exchange 29,100 Spain - 3.5% ACS Actividades de Construccion y Servicios 12,256 365,249 Banco Bilbao Vizcaya Argentaria 109,935 730,807 Distribuidora Internacional de Alimentacion 32,875 a 170,807 Sweden - 2.5% Boliden 9,579 153,273 SKF, Cl. B 20,265 365,947 Svenska Cellulosa, Cl. B 12,993 406,039 Switzerland - 7.0% Actelion 2,173 a 324,747 Adecco 6,021 a 392,300 Credit Suisse Group 27,814 a 393,686 Julius Baer Group 8,173 a 351,043 Novartis 11,345 822,367 Swiss Life Holding 985 a 261,936 United Kingdom - 20.8% AstraZeneca 15,631 876,109 Aviva 55,552 363,905 BAE Systems 38,508 281,512 Imperial Brands 8,551 474,428 Legal & General Group 57,602 194,582 Marks & Spencer Group 75,119 438,246 National Grid 27,920 395,867 Petrofac 10,198 134,897 Prudential 24,306 454,171 RELX 32,003 558,808 Royal Dutch Shell, Cl. B 32,941 804,287 Sky 31,742 466,834 Unilever 23,111 1,046,411 Whitbread 4,554 259,010 Wolseley 6,664 377,007 WPP 20,527 479,669 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.0% (continued) Shares Value ($) United States - .7% iShares MSCI EAFE ETF 4,695 Total Common Stocks (cost $38,850,104) Other Investment - .4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $136,765) 136,765 b Total Investments (cost $38,986,869) % Cash and Receivables (Net) .6 % Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Financials 21.8 Consumer Discretionary 14.7 Industrials 13.5 Health Care 11.6 Consumer Staples 11.3 Information Technology 8.4 Materials 5.4 Energy 4.5 Utilities 3.7 Telecommunication Services 3.4 Exchange-Traded Funds .7 Money Market Investment .4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Variable - International Value Portfolio March 31, 2016 (Unaudited) The following is a summary of the inputs used as of March 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 35,900,637 - - Exchange-Traded Funds 268,366 - - Mutual Funds 136,765 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At March 31, 2016, accumulated net unrealized depreciation on investments was $2,681,101, consisting of $1,121,651 gross unrealized appreciation and $3,802,752 gross unrealized depreciation. At March 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Money Market Portfolio March 31, 2016 (Unaudited) Principal Negotiable Bank Certificates of Deposit - 14.0% Amount ($) Value ($) Citibank N.A. 0.58%, 4/21/16 5,000,000 5,000,000 HSBC Bank USA (Yankee) 0.62%, 4/1/16 5,000,000 a 5,000,000 Sumitomo Mitsui Trust Bank (Yankee) 0.37%, 4/6/16 6,000,000 b 6,000,000 Wells Fargo Bank, NA 0.46%, 4/14/16 7,000,000 7,000,000 Total Negotiable Bank Certificates of Deposit (cost $23,000,000) Commercial Paper - 3.0% National Australia Bank 0.70%, 4/15/16 (cost $4,998,639) 5,000,000 b Time Deposits - 29.3% Australia and New Zealand Banking Group Ltd. (Grand Cayman) 0.24%, 4/1/16 8,000,000 8,000,000 Canadian Imperial Bank of Commerce (Grand Cayman) 0.23%, 4/1/16 8,000,000 8,000,000 Lloyds Bank (London) 0.26%, 4/1/16 8,000,000 8,000,000 Royal Bank of Canada (Toronto) 0.23%, 4/1/16 8,000,000 8,000,000 Skandinaviska Enskilda Banken NY (Grand Cayman) 0.25%, 4/1/16 8,000,000 8,000,000 Svenska Handelsbanken (Grand Cayman) 0.23%, 4/1/16 8,000,000 8,000,000 Total Time Deposits (cost $48,000,000) U.S. Government Agency - 29.2% Federal Home Loan Bank 0.37% - 0.51%, 6/1/16 - 8/17/16 42,930,000 42,873,446 Federal Home Loan Bank 0.62%, 5/22/16 5,000,000 a 5,000,000 Total U.S. Government Agency (cost $47,873,446) U.S. Treasury Notes - 20.8% 0.24% - 0.45%, 5/15/16 - 10/15/16 (cost $34,013,926) 34,000,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Repurchase Agreement - 3.1% Credit Agricole CIB 0.28%, dated 3/31/16, due 4/1/16 in the amount of $5,000,039 (fully collateralized by $2,112,304 U.S. Treasury Bonds, 2.50%-3%, due 11/15/45-2/15/46, value $2,181,311, $1,579,705 U.S. Treasury Notes, 1.50%-1.63%, due 6/30/20-3/31/23, value $1,605,888 and $2,805,970 U.S. Treasury Strips, due 2/15/44, value $1,312,801) (cost $5,000,000) 5,000,000 Total Investments (cost $162,886,011) % Cash and Receivables (Net) .6 % Net Assets % a Variable rate security—rate shown is the interest rate in effect at period end. Date shown represents the earlier of the next interest reset date or ultimate maturity date. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2016, these securities amounted to $10,998,639 or 6.71% of net assets. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Money Market Portfolio March 31, 2016 (Unaudited) Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 162,886,011 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. The following is a summary of the inputs used as of March 31, 2016 in valuing the fund’s investments: NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by Dreyfus, subject to the seller’s agreement to repurchase and the fund’s NOTES agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. The fund may also jointly enter into one or more repurchase agreements with other Dreyfus-managed funds in accordance with an exemptive order granted by the SEC pursuant to section 17(d) and Rule 17d-1 under the Act. Any joint repurchase agreements must be collateralized fully by U.S. Government securities. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Opportunistic Small Cap Portfolio March 31, 2016 (Unaudited) Common Stocks - 98.3% Shares Value ($) Banks - 15.9% Ameris Bancorp 66,609 1,970,294 Columbia Banking System 80,460 2,407,363 FCB Financial Holdings, Cl. A 99,441 a 3,307,408 First Busey 31,906 653,435 First Interstate BancSystem, Cl. A 73,780 2,075,431 Pinnacle Financial Partners 47,767 2,343,449 Simmons First National, Cl. A 21,210 955,935 South State 39,034 2,507,154 SVB Financial Group 52,292 a 5,336,399 Talmer Bancorp, Cl. A 212,310 3,840,688 Capital Goods - 6.6% Altra Industrial Motion 29,312 814,287 CLARCOR 30,110 1,740,057 Encore Wire 41,661 1,621,863 Simpson Manufacturing 90,331 3,447,934 TASER International 42,529 a 834,844 Thermon Group Holdings 118,714 a 2,084,618 Commercial & Professional Services - 9.4% Herman Miller 50,199 1,550,647 HNI 29,932 1,172,436 Huron Consulting Group 13,166 a 766,130 Interface 183,061 3,393,951 Knoll 27,618 597,930 Korn/Ferry International 75,419 2,133,604 Steelcase, Cl. A 115,143 1,717,934 TrueBlue 141,404 a 3,697,715 Consumer Durables & Apparel - 1.6% WCI Communities 137,725 a Consumer Services - 1.9% Fogo De Chao 28,953 451,956 Houghton Mifflin Harcourt 72,267 a 1,441,004 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.3% (continued) Shares Value ($) Consumer Services - 1.9% (continued) Potbelly 79,733 a 1,085,166 Diversified Financials - 5.1% FNFV Group 130,996 a 1,421,307 Investment Technology Group 9,994 220,867 Raymond James Financial 53,547 2,549,373 SLM 624,960 a 3,974,746 Health Care Equipment & Services - .6% Brookdale Senior Living 63,763 a Insurance - 2.0% Primerica 71,402 b Materials - 7.1% Methanex 122,488 3,934,315 New Gold 959,484 a 3,578,875 OMNOVA Solutions 233,158 a 1,296,358 Yamana Gold 834,345 2,536,409 Media - 5.1% Media General 81,290 a 1,325,840 Nexstar Broadcasting Group, Cl. A 64,183 b 2,841,381 Sinclair Broadcast Group, Cl. A 127,102 3,908,386 Pharmaceuticals, Biotechnology & Life Sciences - 11.4% Emergent BioSolutions 52,956 a 1,924,951 Flamel Technologies, ADR 321,752 a 3,552,142 Flexion Therapeutics 32,998 a 303,582 GW Pharmaceuticals, ADR 56,073 a,b 4,045,667 Revance Therapeutics 133,979 a,b 2,339,273 Sangamo BioSciences 174,749 a,b 1,057,231 TherapeuticsMD 772,830 a,b 4,946,112 Retailing - 2.4% Lithia Motors, Cl. A 33,325 2,910,272 Vitamin Shoppe 28,735 a,b 889,636 Semiconductors & Semiconductor Equipment - 6.6% Applied Micro Circuits 377,913 a 2,441,318 Mellanox Technologies 64,788 a 3,519,932 Microsemi 33,289 a 1,275,302 Common Stocks - 98.3% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 6.6% (continued) Veeco Instruments 170,810 a 3,327,379 Software & Services - 7.2% CommVault Systems 102,006 a 4,403,599 CoreLogic 114,723 a 3,980,888 Infoblox 178,864 a 3,058,574 Technology Hardware & Equipment - 12.2% Ciena 178,948 a 3,403,591 Keysight Technologies 33,358 a 925,351 Lumentum Holdings 59,644 a 1,608,599 Methode Electronics 87,621 2,562,038 ScanSource 74,828 a 3,021,555 Sierra Wireless 114,860 a,b 1,670,064 Tech Data 10,777 a,b 827,350 Universal Display 62,718 a 3,393,044 Viavi Solutions 303,935 a 2,084,994 Transportation - 3.2% ArcBest 45,316 978,372 Knight Transportation 114,062 2,982,721 Werner Enterprises 43,200 b 1,173,312 Total Common Stocks (cost $146,706,408) Other Investment - 2.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,295,780) 4,295,780 c Investment of Cash Collateral for Securities Loaned - 10.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $16,335,472) 16,335,472 c Total Investments (cost $167,337,660) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2016, the value of the fund’s securities on loan was $17,273,290 and the value of the collateral held by the fund was $17,735,088, consisting of cash collateral of $16,335,472 and U.S. Government & Agency securities valued at $1,399,616. c Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Banks 15.9 Money Market Investments 12.9 Technology Hardware & Equipment 12.2 Pharmaceuticals, Biotechnology & Life Sciences 11.4 Commercial & Professional Services 9.4 Software & Services 7.2 Materials 7.1 Capital Goods 6.6 Semiconductors & Semiconductor Equipment 6.6 Diversified Financials 5.1 Media 5.1 Transportation 3.2 Retailing 2.4 Insurance 2.0 Consumer Services 1.9 Consumer Durables & Apparel 1.6 Health Care Equipment & Services .6 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Opportunistic Small Cap Portfolio March 31, 2016 (Unaudited) The following is a summary of the inputs used as of March 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 137,577,883 - - Equity Securities— Foreign Common Stocks † 19,317,472 - - Mutual Funds 20,631,252 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the "Service") approved by the Board Members ("Board"). These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At March 31, 2016, accumulated net unrealized appreciation on investments was $10,188,947, consisting of $19,541,297 gross unrealized appreciation and $9,352,350 gross unrealized depreciation. At March 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Quality Bond Portfolio March 31, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 102.9% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables - 5.2% AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 440,027 441,610 AmeriCredit Automobile Receivables Trust, Ser. 2012-4, Cl. D 2.68 10/9/18 245,000 246,288 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. D 2.35 12/10/18 155,000 155,866 AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 305,000 305,284 AmeriCredit Automobile Receivables Trust, Ser. 2014-1, Cl. D 2.54 6/8/20 275,000 273,169 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 160,000 159,254 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 166,335 166,945 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 232,259 233,131 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 285,000 286,942 Santander Drive Auto Receivables Trust, Ser. 2013-1, Cl. D 2.27 1/15/19 210,000 209,873 Santander Drive Auto Receivables Trust, Ser. 2013-2, Cl. D 2.57 3/15/19 510,000 513,565 Asset-Backed Ctfs./Home Equity Loans - .2% First NLC Trust, Ser. 2005-2, Cl. M1 0.92 9/25/35 110,957 a Commercial Mortgage Pass-Through Ctfs. - 1.0% Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.70 12/10/49 200,000 a 206,235 Commercial Mortgage Trust, Ser. 2014-UBS2, Cl. AM 4.20 3/10/47 70,000 75,024 Commercial Mortgage Trust, Ser. 2015-LC19, Cl. AM 3.53 2/10/48 170,000 176,459 Houston Galleria Mall Trust, Ser. 2015-HGLR, Cl. A1A2 3.09 3/5/37 100,000 b 100,543 Consumer Discretionary - 1.8% 21st Century Fox America, Gtd. Notes 4.00 10/1/23 90,000 97,103 Comcast, Gtd. Notes 3.15 3/1/26 155,000 161,581 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 205,000 b 219,767 Sky, Gtd. Notes 3.75 9/16/24 345,000 b 356,684 Time Warner, Gtd. Debs. 5.35 12/15/43 210,000 224,309 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 102.9% (continued) Rate (%) Date Amount ($) Value ($) Consumer Staples - 1.5% Kraft Heinz Foods, Gtd. Notes 3.95 7/15/25 155,000 b 165,240 Newell Rubbermaid, Sr. Unscd. Notes 4.20 4/1/26 95,000 99,573 Reynolds American, Gtd. Notes 4.85 9/15/23 310,000 350,758 Wm. Wrigley Jr., Sr. Unscd. Notes 3.38 10/21/20 235,000 b 244,974 Energy - 4.4% Carrizo Oil & Gas, Gtd. Notes 7.50 9/15/20 165,000 c 154,687 Columbia Pipeline Group, Gtd. Notes 4.50 6/1/25 195,000 b 193,982 ConocoPhillips, Gtd. Notes 4.95 3/15/26 200,000 209,191 Energy Transfer Partners, Sr. Unscd. Notes 4.90 2/1/24 125,000 113,897 Energy Transfer Partners, Sr. Unscd. Notes 5.15 2/1/43 270,000 208,887 Ensco, Sr. Unscd. Notes 4.50 10/1/24 395,000 219,719 Freeport-McMoran Oil & Gas, Gtd. Notes 6.88 2/15/23 185,000 142,450 Kinder Morgan, Gtd. Notes 7.75 1/15/32 235,000 246,373 Marathon Petroleum, Sr. Unscd. Notes 3.63 9/15/24 355,000 325,198 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 295,000 297,316 Spectra Energy Partners, Sr. Unscd. Notes 2.95 9/25/18 80,000 80,360 Spectra Energy Partners, Sr. Unscd. Notes 4.75 3/15/24 70,000 75,531 Unit, Gtd. Notes 6.63 5/15/21 65,000 32,987 Whiting Petroleum, Gtd. Notes 5.75 3/15/21 155,000 103,850 Williams Partners, Sr. Unscd. Notes 4.50 11/15/23 130,000 110,613 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 65,000 53,824 Financials - 10.5% ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 230,000 b 233,388 American Express Credit, Sr. Unscd. Notes, Ser. F 2.60 9/14/20 135,000 138,361 Bank of America, Sr. Unscd. Notes 1.66 1/15/19 400,000 a 398,190 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 40,000 44,991 Bank of America, Sr. Unscd. Notes 4.00 4/1/24 225,000 236,419 Citigroup, Sr. Unscd. Notes 4.65 7/30/45 185,000 194,527 Coupon Maturity Principal Bonds and Notes - 102.9% (continued) Rate (%) Date Amount ($) Value ($) Financials - 10.5% (continued) Citigroup, Sub. Notes 5.50 9/13/25 185,000 202,824 DDR, Sr. Unscd. Notes 4.75 4/15/18 340,000 353,644 Denali Borrower, Sr. Scd. Notes 5.63 10/15/20 170,000 b 179,754 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 274,000 293,372 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 120,000 b 128,243 ERAC USA Finance, Gtd. Notes 3.85 11/15/24 60,000 b 62,836 Ford Motor Credit, Sr. Unscd. Notes, Ser. 1 1.46 3/12/19 315,000 a 307,391 Goldman Sachs Group, Sr. Unscd. Notes 1.72 11/15/18 385,000 a 385,109 Goldman Sachs Group, Sr. Unscd. Notes 2.75 9/15/20 105,000 106,635 Goldman Sachs Group, Sr. Unscd. Notes 2.24 11/29/23 230,000 a 229,554 JPMorgan Chase & Co., Sr. Unscd. Notes 4.35 8/15/21 150,000 164,025 JPMorgan Chase & Co., Sub. Notes 4.25 10/1/27 205,000 213,712 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 100,000 114,258 Morgan Stanley, Sr. Unscd. Notes 3.75 2/25/23 65,000 67,830 Pacific LifeCorp, Sr. Unscd. Notes 5.13 1/30/43 360,000 b 382,689 Prudential Financial, Jr. Sub. Notes 5.88 9/15/42 240,000 a,c 251,100 Regency Centers, Gtd. Notes 5.88 6/15/17 96,000 100,669 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 445,000 a 471,542 Synchrony Financial, Sr. Unscd. Notes 3.75 8/15/21 160,000 164,437 UBS Group Funding, Gtd. Notes 4.13 9/24/25 200,000 b 200,675 Volkswagen Group of America Finance, Gtd. Notes 1.25 5/23/17 200,000 b 198,659 Wells Fargo & Co., Sub. Notes 4.30 7/22/27 230,000 244,369 Foreign/Governmental - 1.4% Comision Federal de Electricidad, Sr. Unscd. Notes 4.88 1/15/24 310,000 b 320,075 Mexican Government, Sr. Unscd. Notes 4.75 3/8/44 200,000 200,000 Petroleos Mexicanos, Gtd. Notes 5.50 1/21/21 140,000 145,512 Uruguayan Government, Sr. Unscd. Notes 4.50 8/14/24 55,000 c 58,575 Uruguayan Government, Sr. Unscd. Notes 4.38 10/27/27 95,000 97,850 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 102.9% (continued) Rate (%) Date Amount ($) Value ($) Health Care - 2.3% AmerisourceBergen, Sr. Unscd. Notes 3.25 3/1/25 95,000 96,515 Anthem, Sr. Unscd. Notes 2.30 7/15/18 300,000 303,581 Celgene, Sr. Unscsd. Notes 3.55 8/15/22 155,000 162,745 Gilead Sciences, Sr. Unscd. Notes 3.65 3/1/26 155,000 164,910 Gilead Sciences, Sr. Unscd. Notes 4.75 3/1/46 200,000 219,457 Medtronic, Gtd. Notes 4.63 3/15/45 195,000 218,793 Zimmer Holdings, Sr. Unscd. Notes 3.55 4/1/25 160,000 161,965 Industrials - .8% General Electric, Sr. Unscd. Notes 1.13 1/14/19 360,000 a 359,021 Waste Management, Gtd. Notes 6.10 3/15/18 105,000 114,748 Information Technology - .3% Hewlett Packard Enterprise, Sr. Unscd. Notes 4.40 10/15/22 175,000 b Materials - 1.2% Dow Chemical, Sr. Unscd. Bonds 3.50 10/1/24 195,000 c 200,956 Glencore Funding, Gtd. Notes 4.63 4/29/24 165,000 b 137,404 LYB International Finance, Gtd. Bonds 4.00 7/15/23 120,000 126,096 Mosaic, Sr. Unscd. Notes 4.25 11/15/23 235,000 245,992 Municipal Bonds - 1.8% California, GO (Build America Bonds) 7.30 10/1/39 340,000 498,828 New Jersey Economic Development Authority, School Facilities Construction Revenue 4.45 6/15/20 305,000 314,065 New York City, GO (Build America Bonds) 5.99 12/1/36 200,000 256,416 Telecommunications - 1.2% AT&T, Sr. Unscd. Notes 1.55 11/27/18 310,000 a 308,332 Rogers Communications, Gtd. Notes 4.10 10/1/23 185,000 199,651 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 160,000 184,964 Coupon Maturity Principal Bonds and Notes - 102.9% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies/Mortgage-Backed - 29.7% federal home loan mortgage corp. 4.00% 2,135,000 d,e 2,278,779 3.50%, 8/1/45 247,253 d 259,906 5.50%, 5/1/40 9,116 d 10,127 federal national mortgage association 4.50% 300,000 d,e 326,484 2.95%, 3/1/26 175,000 d 183,187 2.96%, 10/1/25 310,000 d 324,791 2.98%, 1/1/26 199,469 d 209,321 3.00%, 12/1/25-7/1/43 2,598,462 d 2,714,449 3.03%, 12/1/25 169,362 d 178,405 3.23%, 1/1/26 199,486 d 212,973 3.50%, 5/1/30-11/1/45 4,264,719 d 4,494,065 4.50%, 10/1/40 1,843,225 d 2,009,091 5.00%, 3/1/21-10/1/33 930,897 d 1,028,136 5.50%, 2/1/34-7/1/40 222,024 d 251,587 7.00%, 6/1/29-9/1/29 19,331 d 20,517 Government National Mortgage Association I 5.50%, 4/15/33 372,178 425,653 Government National Mortgage Association II 3.00%, 10/20/45-11/20/45 2,148,837 2,229,537 7.00%, 9/20/28-7/20/29 4,674 5,611 U.S. Government Securities - 37.2% U.S. Treasury Bonds 2.50 2/15/46 3,165,000 c 3,086,122 U.S. Treasury Notes 1.00 12/31/17 3,000,000 3,014,532 U.S. Treasury Notes 0.75 1/31/18 4,400,000 4,401,720 U.S. Treasury Notes 0.75 2/15/19 1,680,000 c 1,675,078 U.S. Treasury Notes 1.38 1/31/21 7,175,000 c 7,226,854 U.S. Treasury Notes 1.75 1/31/23 365,000 370,061 U.S. Treasury Notes 1.63 2/15/26 1,270,000 c 1,251,595 United States Treasury Inflation Indexed Bonds 1.38 2/15/44 426,930 f 478,965 Utilities - 2.4% Calpine, Sr. Unscd. Notes 5.75 1/15/25 80,000 c 77,100 Consolidated Edison Company of New York, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 400,000 410,700 Dominion Resources, Sr. Unscd. Notes 3.90 10/1/25 115,000 118,505 Enel Finance International, Gtd. Notes 6.00 10/7/39 160,000 b 188,422 Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 185,000 191,643 Kentucky Utilities, First Mortgage Bonds 4.38 10/1/45 80,000 85,640 Louisville Gas & Electric, First Mortgage Bonds 4.38 10/1/45 90,000 98,404 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 150,000 201,149 Total Bonds and Notes (cost $59,044,658) STATEMENT OF INVESTMENTS (Unaudited) (continued) Face Amount Covered by Options Purchased - .0% Contracts Value ($) Call Options - .0% Norwegian Krone, June 2016 @ NOK 9.3 155,000 Put Options - .0% New Zealand Dollar, June 2016 @ NZD 1.15 230,000 Total Options Purchased (cost $4,282) Short-Term Investments - .0% U.S. Treasury Bill (cost $24,960) 0.35 9/15/16 25,000 g Other Investment - 3.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,791,370) 1,791,370 h Investment of Cash Collateral for Securities Loaned - 3.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,761,893) 1,761,893 h Total Investments (cost $62,627,163) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO—General Obligation NOK—Norwegian Krone NZD—New Zealand Dollar REIT—Real Estate Investment Trust a Variable rate security—rate shown is the interest rate in effect at period end. Date shown represents the earlier of the next interest reset date or ultimate maturity date. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2016, these securities were valued at $3,496,425 or 6.05% of net assets. c Security, or portion thereof, on loan. At March 31, 2016, the value of the fund’s securities on loan was $8,913,985 and the value of the collateral held by the fund was $9,145,441, consisting of cash collateral of $1,761,893 and U.S. Government & Agency securities valued at $7,383,548. d The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Purchased on a forward commitment basis. f Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. g Held by or on behalf of a counterparty for open financial futures contracts. h Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) U.S. Government and Agencies/Mortgage-Backed 66.9 Corporate Bonds 26.4 Short-Term/Money Market Investments 6.2 Asset-Backed 5.4 Municipal Bonds 1.8 Foreign/Governmental 1.4 Commercial Mortgage-Backed 1.0 Options Purchased .0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Quality Bond Portfolio March 31, 2016 (Unaudited) The following is a summary of the inputs used as of March 31, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed - 3,100,872 - Commercial Mortgage-Backed - 558,261 - Corporate Bonds † - 15,317,840 - Foreign Government - 822,012 - Municipal Bonds † - 1,069,309 - Mutual Funds 3,553,263 - - U.S. Government Agencies/ Mortgage-Backed - 17,162,619 - U.S. Treasury - 21,529,890 - Other Financial Instruments: Financial Futures †† 6,535 - - Forward Foreign Currency Exchange Contracts †† - 21,188 - Options Purchased - 2,998 - Swaps †† - 84,893 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - (39,791 ) - ) Options Written - (5,072 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF FINANCIAL FUTURES Dreyfus Variable Investment Fund, Quality Bond Portfolio March 31, 2016 (Unaudited) Market Value Unrealized Covered by Appreciation at Contracts Contracts ($) Expiration 03/31/2016 ($) Financial Futures Long U.S. Treasury 2 Year Notes 15 3,281,250 June 2016 6,535 Gross Unrealized Appreciation See notes to financial statements. STATEMENT OF OPTIONS WRITTEN Dreyfus Variable Investment Fund, Quality Bond Portfolio March 31, 2016 (Unaudited) Face Amount Covered by Contracts ($) a Value ($) Call Options: Brazilian Real June 2016 @ BRL 4.25 85,000 (539 ) New Zealand Dollar June 2016 @ NZD 1.18 AUD 230,000 (347 ) Norwegian Krone June 2016 @ NOK 9.65 EUR 155,000 (1,887 ) South African Rand June 2016 @ ZAR 17.5 85,000 (437 ) Put Options: New Zealand Dollar June 2016 @ NZD 1.08 AUD 230,000 (1,277 ) Norwegian Krone June 2016 @ NOK 9 EUR 155,000 (585 ) Total Options Written (premiums received $7,885) ) a Face amount denominated in U.S. Dollars unless otherwise indicated . AUD—Australian Dollar EUR—Euro See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures, options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). . Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. NOTES Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at March 31, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an NOTES investment. The fund is subject to market riskinterest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on NOTES these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at March 31, 2016: Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Citigroup Indonesian Rupiah, Expiring 6/15/2016 2,339,850,000 175,073 174,258 (815 ) Goldman Sachs International Norwegian Krone, Expiring 4/28/2016 2,995,000 353,277 361,903 8,626 HSBC Mexican New Peso, Expiring 6/15/2016 1,585,000 89,981 91,102 1,121 JP Morgan Chase Bank Russian Ruble, Expiring 6/15/2016 6,010,000 86,637 87,656 1,019 Turkish Lira, Expiring 6/15/2016 270,000 91,723 93,846 2,123 UBS Swedish Krona, Expiring 4/28/2016 Sales: Bank of America Swiss Franc, Expiring 4/28/2016 175,000 180,079 182,227 (2,148 ) Thai Baht, Expiring 6/15/2016 12,780,000 365,917 362,625 3,292 Citigroup Malaysian Ringgit, Expiring 6/15/2016 NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) Citigroup (continued) South Korean Won, Expiring 6/15/2016 104,145,000 89,654 90,885 (1,231 ) HSBC New Zealand Dollar, Expiring 4/28/2016 130,000 87,553 89,722 (2,169 ) JP Morgan Chase Bank Canadian Dollar, Expiring 4/28/2016 120,000 91,016 92,400 (1,384 ) Euro, Expiring 4/28/2016 389,000 436,030 443,016 (6,986 ) Hong Kong Dollar Expiring 1/19/2017 1,385,000 176,198 178,573 (2,375 ) Japanese Yen, Expiring 4/28/2016 21,130,000 189,512 187,909 1,603 Peruvian New Sol, Expiring 10/21/2016 1,275,000 366,075 374,956 (8,881 ) Singapore Dollar, Expiring 4/28/2016 120,000 87,651 89,020 (1,369 ) South African Rand, Expiring 6/15/2016 1,464,000 93,093 97,640 (4,547 ) Taiwan Dollar, Expiring 6/15/2016 14,720,000 452,033 457,753 (5,720 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called NOTES duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change. The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and Liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap transactions in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. For OTC swaps, the fund’s maximum risk of loss from counterparty risk is the discounted value of the cash flows to be received from the counterparty over the agreement’s remaining life, to the extent that the amount is positive. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open interest rate swaps entered into by the fund at March 31, 2016: OTC Interest Rate Swaps Notional Currency/ (Pay) Receive Unrealized Amount ($) Floating Rate Counterparty Fixed Rate (%) Expiration Appreciation ($) NOTES OTC Interest Rate Swaps Notional Currency/ (Pay) Receive Unrealized Amount ($) Floating Rate Counterparty Fixed Rate (%) Expiration Appreciation ($) USD - 1 YEAR US CPI Urban Consumers 5,340,000 NSA Deutsche Bank 0.34 10/1/2016 30,730 USD - 1 YEAR US CPI Urban Consumers 10,600,000 NSA Deutsche Bank 0.41 10/2/2016 54,163 Gross Unrealized Appreciation CPI—Consumer Price Index NSA—Not Seasonally Adjusted USD—United States Dollar At March 31, 2016, accumulated net unrealized depreciation on investments was $492,714, consisting of $1,132,510 gross unrealized appreciation and $639,796 gross unrealized depreciation. At March 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Variable Investment Fund By: /s/ Bradley J.
